Citation Nr: 1043931	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include as due to exposure to mustard gas.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
mustard gas.

3.  Entitlement to service connection for a gastrointestinal 
disability, to include acid reflux disease, a hiatal hernia, or 
irritable bowel syndrome (IBS).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



INTRODUCTION

The issue of service connection for a gastrointestinal 
disability as secondary to service-connected anxiety 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1943 to February 
1946; he is considered to have engaged in combat.  

The issue on appeal was originally denied by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In July 2009, the Board of Veterans' Appeals 
(Board) denied the service connection issues listed on the title 
page and denied entitlement to an initial evaluation in excess of 
30 percent for an anxiety disorder.  The Veteran appealed the 
denials of service connection to the Court of Appeals for 
Veterans Claims (Court).

The July 2009 Board denial of service connection for each of the 
issues listed on the title page was vacated and remanded by a 
Court Order in June 2010 based on a Joint Motion For Partial 
Remand filed by the Veteran and VA.  (Joint Motion).

A letter was sent to the Veteran's attorney on July 16, 2010, 
with a copy sent to the Veteran, in which the Veteran was given 
90 days from the date of the letter to submit additional argument 
or evidence in support of his appeal prior to the Board's 
readjudication.  A letter was received in October 2010 from the 
Veteran's attorney, along with additional evidence and a waiver 
of RO review of the new evidence.  



The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

According to the June 2010 Joint Motion, the Board's July 2009 
denial of the service connection issues on appeal did not 
adequately address the Veteran's statements in light of recent 
Court of Veterans Appeals cases such as Buchanan v. Nicholson, 
451 F .3d 1331, 1337 (Fed.Cir.2006), Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed.Cir.2007), and Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept 14, 2009).  It has been contended on 
behalf of the Veteran that the Board should obtain nexus opinions 
on the issues on appeal.

The Board notes that although a negative nexus opinion has been 
obtained with respect to the issue of entitlement to service 
connection for a bilateral hearing loss, the opinion is primarily 
a conclusory statement and, in light of the above-noted cases, 
does not include an adequate rationale, to include a discussion 
of the lay evidence of record.

In light of the evolving case law with respect to lay statements, 
the Board concludes that additional development is warranted 
prior to final Board adjudication of the issues on appeal.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for eye, lung, 
gastrointestinal, or hearing disability 
since October 2007, the date of the most 
recent evidence on file.  After securing 
any necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the completion of #1 above, the 
AMC/RO will have an ophthalmologist or 
other appropriate health care provider 
review the claims files and provide an 
opinion on whether the Veteran currently 
has an eye disability as a result of 
military service, to include as due to 
exposure to mustard gas.  The reviewer's 
opinion must include a discussion of the 
medical evidence and the lay statements on 
file.  The claims folder, including all 
medical records obtained, and a copy of 
this remand, will be reviewed prior to an 
opinion.  The reviewer must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  In all conclusions, the 
opinion must identify and explain the 
medical basis or bases, with 
identification of the evidence of record.  
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she must so state.  The report prepared 
must be typed.  
		
If the reviewer responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order 
to render the opinion non-speculative and 
to obtain such evidence.  


3.  The AMC/RO will have a pulmonologist 
or other appropriate health care provider 
review the claims files and provide an 
opinion on whether the Veteran currently 
has a respiratory disability, to include 
COPD, as a result of service, to include 
as due to exposure to mustard gas.  The 
reviewer's opinion must include a 
discussion of the medical evidence and the 
lay statements on file.  The claims 
folder, including all medical records 
obtained, and a copy of this remand, will 
be reviewed prior to an opinion.  The 
reviewer must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.  In all conclusions, the opinion 
must identify and explain the medical 
basis or bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without resort 
to speculation, he or she must so state.  
The report prepared must be typed.  
		
If the reviewer responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order 
to render the opinion non-speculative and 
to obtain such evidence.  

4.  The AMC/RO will have a 
gastroenterologist or other appropriate 
health care provider review the claims 
files and provide an opinion on whether 
the Veteran currently has a 
gastrointestinal disability, to include 
acid reflux disease, a hiatal hernia, or 
IBS, as a result of service.  The 
reviewer's opinion must include a 
discussion of the medical evidence, to 
include the finding in February 1946 of a 
relaxed right inguinal ring that had 
existed prior to service, and the lay 
statements on file.  The claims folder, 
including all medical records obtained, 
and a copy of this remand, will be 
reviewed prior to an opinion.  The 
reviewer must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.  In all conclusions, the opinion 
must identify and explain the medical 
basis or bases, with identification of the 
evidence of record.  If the examiner is 
unable to render an opinion without resort 
to speculation, he or she must so state.  
The report prepared must be typed.  
		
If the reviewer responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order 
to render the opinion non-speculative and 
to obtain such evidence.  

5.  The AMC/RO will also arrange for the 
review of the Veteran's claims files by 
the audiologist who examined the Veteran 
in May 2007 for additional discussion of 
whether the Veteran's hearing loss is due 
to noise exposure in service, taking into 
consideration the Court's opinion in 
Hensley v. Brown, 5 Vet. App. 155 (1993) 
that, even though disabling hearing loss 
may not be demonstrated at separation, a 
veteran may nevertheless establish service 
connection for a current hearing loss 
disability by submitting evidence that the 
current disability is related to service.  
If the VA examiner referred to above is 
unavailable, the AMC/RO will obtain an 
opinion from another audiologist.  The 
reviewer's opinion must include a 
discussion of the medical evidence and the 
lay statements on file.  If the reviewer 
again concludes that the Veteran's hearing 
loss is not due to service noise exposure, 
the opinion should include a discussion of 
why it is due to post-service employment 
rather than service noise exposure.  The 
claims folder, including all medical 
records obtained, and a copy of this 
remand, will be reviewed prior to an 
opinion.  The reviewer must acknowledge 
receipt and review of the claims folder, 
the medical records obtained, and a copy 
of this remand.  In all conclusions, the 
opinion must identify and explain the 
medical basis or bases, with 
identification of the evidence of record.  
If the examiner is unable to render an 
opinion without resort to speculation, he 
or she must so state.  The report prepared 
must be typed.

If the reviewer responds to the above 
inquiry that he/she cannot so opine 
without resort to speculation, the AMC/RO 
will attempt to clarify whether there is 
evidence that must be obtained in order to 
render the opinion non-speculative and to 
obtain such evidence.  

6.  If any of the above reviewers 
determines that a reasoned opinion cannot 
be provided without first conducting a 
physical examination of the veteran, an 
examination will be scheduled and the 
Veteran will be notified of the 
examination and the consequences for 
failing to report for the examination 
under 38 C.F.R.§ 3.655 (2010).  In the 
event that the Veteran does not report for 
a scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

7.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that any of the requested reports does not 
contain sufficient detail, the AMC/RO must 
take any appropriate action by return of 
the report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

8.  Thereafter, the AMC/RO must 
readjudicate the claims of service 
connection for bilateral eye disability, 
to include as due to mustard gas; service 
connection for COPD, to include as due to 
mustard gas; service connection for a 
gastrointestinal disability; and service 
connection for bilateral hearing loss.  If 
any of the benefits sought on appeal 
remains denied, the Veteran and his 
attorney must be furnished a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James W. Loeb
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


